Citation Nr: 1024691	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  97-12 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1988 to March 1992.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The appeal was previously remanded by the Board in 
June 2000, March 2005, and June 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board sent the Veteran an October 30, 2009 letter informing 
him of the scheduled Central Office (CO) hearing on March 9, 
2010.  The Veteran responded in a February 4, 2010 letter that he 
could not attend at this date and would like to be rescheduled.  
In June 2010, the Veteran's representative requested that another 
Board hearing be scheduled at the RO.  The representative 
asserted that the Veteran met the good cause requirements for 
missing the previously scheduled hearing.  

Although regulations provide that changes in hearing dates must 
be received within 60 days from the date of the notification 
letter, hearing may be rescheduled if good cause for the prior 
absence is demonstrated.  38 C.F.R. § 20.702(c).  The Veteran, 
through his representative, stated that his medical condition and 
the financial burden of attending a CO hearing caused him to miss 
the initially scheduled hearing.  However, he indicated that he 
desired to attend a hearing at his RO.  

The Board finds that the record shows good cause within 38 C.F.R. 
§ 20.702(c)(2) for the Veteran's absence at the CO hearing.  The 
Veteran must be scheduled for a Board hearing at the RO.  Id. 

Accordingly, the case is REMANDED for the following action:


Schedule the Veteran for a hearing at the 
local RO.  All correspondence between the RO 
and the Veteran must be associated with the 
claims file.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


